Cohn, J.
(dissenting). In the first count of the indictment, the only one submitted to the jury, appellants were improperly charged with the commission of the crime of unlawful practice of medicine “ between April 15th, 1943 and up to and including October 15th, 1914, in the Counties of New York and Nassau, in the State of New York”. Over appropriate objection proof was offered by the People and received by the court in support of this count to establish illegal acts committed not only in the county of New York during the time specified but also an act of alleged unlawful practice of medicine committed on October 15, 1944, in Port Washington, in the county of Nassau. The jurisdiction of the Court of General Sessions is of course limited to trial of crimes committed in the county of New York (Code Grim. Pro., § 51). In my view receipt of this testimony was prejudicial error as against both defendants. Moreover, proof as to what occurred in Nassau County was received against both defendants though coneededly the only defendant who participated in the alleged unlawful practice in that county was the defendant Michael Scallon. This too was error. Accordingly, I dissent and vote to reverse the judgment ° as to each defendant and to grant a new trial.
Glennon, J. P., Callahan, Van Voorhis and Shientag, JJ., concur in Per Curiam, opinion; Cohn, J., dissents in opinion.
Judgments affirmed.